Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, file on 12/29/21, with respect to the rejection(s) of claim(s) #1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. Upon further search, the Examiner has found prior art (BURGESS et al., (U.S. Pub. No, 2014/0045340), hereinafter referred to as "Burgess", and in view of Luu et al. (U.S. Pat. No, 8,481,344), hereinafter referred to as "Luu") that may be used in the rejection of the present claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #1, 2, 4, 7, 9, 13, 15, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over BURGESS et al., (U.S. Pub. No, 2014/0045340), hereinafter referred to as "Burgess", and in view of Luu et al. (U.S. Pat. No, 8,481,344), hereinafter referred to as "Luu".


Burgess shows, with respect to claim #1, a processing step comprising  a process such as sputtering (paragraph 0024), on thinned wafers of thickness less than 100 microns, typically of 30-50 microns thickness (paragraph 0004).

Burgess substantially shows the claimed invention as shown above.
Burgess fails to show, with respect to claim #1, a method of forming a metal layer on a semiconductor wafer, the method comprising: adding a material to a crucible located a predetermined distance from the semiconductor wafer; heating the material in the crucible to a vapor, the material couples with a second side of the semiconductor wafer; and depositing the material on the second side of the semiconductor wafer.

Luu shows, with respect to claim #1, a method of forming a metal layer on a semiconductor wafer, the method comprising: depositing a thin film of metal from the metal source onto the GaAs wafer (column #3, line 10-13) placing a semiconductor wafer (fig. #1, item 300) into an evaporator dome (fig. #3, item 102) (column #3, line 17-24; column #5, line32-34), with the capacity to operate on wafers having a thickness of no greater than 800 µm (column #2, line 9-11) wherein a metal vapor can be created by applying energy to a metal source (fig. #3, item 106) in a crucible (fig. #3, item 112) wherein the process is executed by applying a metal source (fig. #7a, item 128) in the crucible (fig. #7a, item 178) and then heated to ramp up evaporation (column #14, line 47-50) to deposit on the back side of the wafer (column 5, line 18-22).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1, a method of forming a metal layer on a semiconductor wafer, the method comprising: adding a material to a crucible located a predetermined distance from the semiconductor wafer; heating the material in the crucible to a vapor, the material couples with a second side of the semiconductor wafer; and depositing the material on the second side of the semiconductor wafer, into the method of Burgess, with the motivation this allows multiple wafers to be processed at the same time while heating the metal source so as to evaporate metal from the metal source within a chamber of the evaporator of the wafer positioned in wafer holder, as taught by Luu.

Burgess fails to show, with respect to claim #2, a method wherein metal source in an evaporator can be heated by a method of supplying an electron-beam energy source.

claim #2 a method wherein metal source in an evaporator can be heated by a method of supplying an electron-beam energy source (column #5 line 65-67).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #2, a method wherein metal source in an evaporator can be heated by a method of supplying an electron-beam energy source, into the method of Burgess, with the motivation this allows an efficient energy source for evaporating a metal component, as taught by Luu.

Burgess fails to show, with respect to claims #4, 9 and 15, wherein the semiconductor wafer comprises an edge support ring around a perimeter of the semiconductor wafer, wherein the semiconductor wafer is not coupled to a carrier.

Luu shows, with respect to claim #4, 9 and 15 a method wherein a dome (fig. #3, item102) may include a plurality of slots in a ring shape (fig. #3, item 104) configured to hold wafers and the wafers are not attached to a carrier (column #7 line 6-12).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #4, 9 and 15, a method wherein metal source in an evaporator can be heated by a method of supplying an electron-beam energy source, into the method of Burgess, with the motivation this allows holding device to accommodate various sizes of wafers with consistent support across the wafer face, as taught by Luu.
claim #7 and 13 a wherein the material in the crucible is a metal comprising one of titanium, gold, copper, tin, tungsten, aluminum, silver, nickel, chromium, or any combination thereof.

Luu shows, with respect to claim #7 and 13 a method wherein the crucible (fig. #Sa, item 182) may be made of copper (column #15 line 20-21).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #7 and 13 a wherein the material in the crucible is a metal comprising one of titanium, gold, copper, tin, tungsten, aluminum, silver, nickel, chromium, or any combination thereof, into the method of Burgess, with the motivation this provides a crucible, made of a suitable material that can withstand the heat directed onto the metal source without sustaining substantial damage, as taught by Luu.

Burgess shows, with respect to claim #16 and 17, a processing step comprising  a process such as sputtering (paragraph 0024), on thinned wafers of thickness less than 100 microns, typically of 30-50 microns thickness (paragraph 0004).

Burgess fails to show, with respect to claim #16, a method of forming a metal layer on a semiconductor wafer, the method comprising: placing a semiconductor wafer into an evaporator dome; coupling a material with a second side of the semiconductor wafer through heating; 

Luu shows, with respect to claim #16, a method of forming a metal layer on a semiconductor wafer, the method comprising: depositing a thin film of metal from the metal source onto the GaAs wafer (column #3, line 10-13) placing a semiconductor wafer (fig. #1, item 300) into an evaporator dome (fig. #3, item 102) (column #3, line 17-24; column #5, line32-34), with the capacity to operate on wafers having a thickness of no greater than 800 µm (column #2, line 9-11) wherein a metal vapor can be created by applying energy to a metal source (fig. #3, item 106 ) in a crucible (fig. #3, item 112) wherein the process is executed by applying a metal source (fig. #7a, item 128) in the crucible (fig. #7a, item 178) and then heated to ramp up evaporation (column #14, line 47-50) to deposit on the back side of the wafer (column 5, line 18-22) wherein metal source in an evaporator can be heated by a method of supplying an electron-beam energy source (column #5 line 65-67).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #16, a method of forming a metal layer on a semiconductor wafer, the method comprising: placing a semiconductor wafer into an evaporator dome; coupling a material with a second side of the semiconductor wafer through heating; wherein heating comprises one of resistive heating or electron beam heating; and wherein the semiconductor wafer comprises an edge ring around a perimeter of the semiconductor wafer, into 

//
Claim #3 is rejected under 35 U.S.C. 103 as being unpatentable over BURGESS et al., (U.S. Pub. No, 2014/0045340), hereinafter referred to as "Burgess" as modified by Luu et al., (U.S. Pat.No, 8,481,344), hereinafter referred to as "Luu" and in view of Loiseau et al., (U.S. Pat. No. 4,070,264), hereinafter referred to as "Loiseau".

Burgess as modified by Luu substantially shows the claimed invention as shown in the rejection above.

Burgess as modified by Luu fails to show, with respect to claim #3, a method wherein the semiconductor wafer comprises a plurality of die on a first side of the semiconductor wafer.

Loiseau teaches, with respect to claim #3, a method wherein wafers (fig. #la, fig. 25a and b) (column #5, line 41-43) with chips on the surface of the wafer (column #6, line 20-24) are exposed by evaporation process within a dome atmosphere (column #6, line 24-28).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #3, a method wherein the semiconductor wafer 

However, the applicant has not established the critical nature wherein the semiconductor wafer comprises a plurality of die on a first side of the semiconductor wafer. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.

Thus, the Examiner notes, with respect to claim #3, that the Applicant has failed show or establish, within the claim language or the specification, a criticality of the presents of the die with respect to the method of evaporation, which is being claimed. For Examination purposes, the Examiner is considering this to be a matter of design choice and not pertinent to the method of evaporation.

//
Claim #5, 6, 11, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over BURGESS et al., (U.S. Pub. No, 2014/0045340), hereinafter referred to as "Burgess" as modified by Luu et al., (U.S. Pat. No, 8,481,344), hereinafter referred to as "Luu" and in view of Mullapudi et al., (U.S. Pub. No. 2018/0202040), hereinafter referred to as "Mullapudi".

Burgess as modified by Luu substantially shows the claimed invention as shown in the rejection above.
 
Burgess as modified by Luu, fails to show, with respect to claim #5, 6, 11, 12 a method wherein the semiconductor wafer comprises an edge support ring around a perimeter of the semiconductor wafer secured to the underside and mounted with tape.

Mullapudi teaches, with respect to claim #5, 6, 11, 12 a method wherein the semiconductor wafer (fig. #11, item 115, paragraph 0066, 0077) comprises an edge support ring (fig. #11, item 112) around a perimeter of the semiconductor wafer (fig. #11, item 115; paragraph 0072, 0074, 0075) and mounted with tape secured to the underside (fig. #11, item 114) (paragraph 0069).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #5, 6, 11, 12 a method wherein the semiconductor 

Burgess as modified by Luu fails to show, with respect to claim #19 a method wherein the semiconductor wafer comprises an edge support ring around a perimeter of the semiconductor wafer secured to the underside and mounted with tape.

Mullapudi teaches, with respect to claim #19 a method wherein the semiconductor wafer (fig. #11, item 115, paragraph 0066, 0077) comprises an edge support ring (fig. #11, item 112) around a perimeter of the semiconductor wafer (fig. #11, item 115; paragraph 0072, 0074, 0075) and mounted with tape secured to the underside (fig. #11, item 114) (paragraph 0069).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #19 a method wherein the semiconductor wafer comprises an edge support ring around a perimeter of the semiconductor wafer and mounted with tape, into the method of Burgess as modified by Luu, with the motivation this allows better directional placement of the wafer/chip/die devices, as taught by Mullapudi.

  

///
Claim #8, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over BURGESS et al., (U.S. Pub. No, 2014/0045340), hereinafter referred to as "Burgess" as modified by Luu et al., (U.S. Pat. No, 8,481,344), hereinafter referred to as "Luu" and in further view of Kawamura (U.S. Pub. No. 2012/0153421).
 
Burgess as modified by Luu fails to show specifically, with respect to claim #8, 14 and 20, a method further comprising etching the wafer, wherein etching comprises wet chemical etching.

Burgess as modified by Luu teaches, with respect to claim #8, 14 and 20 a method further comprising etching the wafer, wherein the etching process comprises a wet etching process (paragraph 0191).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #8, 14 and 20, a method further comprising etching the wafer, wherein etching comprises wet chemical etching, into the method of Burgess as modified by Luu, with the motivation this provides an etching process with high selectivity, repeatability and controllability, as taught by Kawamura.


.


EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
03/25/2022


/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812